UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                            No. 13-4997


UNITED STATES OF AMERICA,

                Plaintiff – Appellee,

          v.

JULIUS NESBITT, a/k/a Butch,

                Defendant - Appellant.



Appeal from the United States District Court for the District of
South Carolina, at Charleston. David C. Norton, District Judge.
(2:08-cr-01153-DCN-1)


Submitted:   September 17, 2014           Decided:   October 16, 2014


Before DUNCAN and    KEENAN,   Circuit   Judges,   and   DAVIS,   Senior
Circuit Judge.


Affirmed by unpublished per curiam opinion.


David B. Betts, Columbia, South Carolina, for Appellant.
William N. Nettles, United States Attorney, Peter T. Phillips,
Assistant United States Attorney, Charleston, South Carolina,
for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

            A     jury       convicted      Julius         Nesbitt      of     conspiracy       to

possess with intent to distribute and to distribute oxycodone,

in violation of 21 U.S.C. § 846 (2012) (“Count One”); two counts

of   possession        with    intent     to     distribute         and      distribution        of

oxycodone,       in    violation     of     21       U.S.C.   §    841(a)(1),         (b)(1)(C)

(2012) (“Count Two” and “Count Three”); one count of possession

of a firearm by a convicted felon, in violation of 18 U.S.C.

§§ 922(g)(1), 924(a)(2) (2012) (“Count Five”); and one count of

causing the Coast Guard to attempt to save a life and property

when no help was needed, in violation of 14 U.S.C. § 88(c)

(2012) (“Count Six”).

            The district court sentenced Nesbitt to 151 months’

imprisonment          on   Counts    One,      Two,     and    Three,        and   concurrent

sentences       of     120    months’       imprisonment           on     Count       Five      and

seventy-two       months’        imprisonment         on    Count       Six,    for    a     total

sentence    of       151   months’    imprisonment.               See     United      States     v.

Nesbitt, 464 F. App’x 89, 90 (4th Cir. 2012).                                On appeal, this

court vacated the criminal judgment in part and remanded for

resentencing, holding that the district court failed “to provide

an adequate explanation for its chosen sentence”.                               Id. at 91-92.

At   resentencing,         the    district       court      sentenced          Nesbitt     to   an

identical sentence.



                                                 2
              This court reviews a sentence imposed by a district

court under a deferential abuse of discretion standard.                               Gall v.

United States, 552 U.S. 38, 45 (2007); United States v. Lynn,

592    F.3d    572,     578-79       (4th    Cir.       2010)     (abuse    of    discretion

standard of review applicable when defendant properly preserves

a   claim     of   sentencing        error    in       district    court    “[b]y     drawing

arguments      from     [18        U.S.C.]    §       3553    [(2012)]    for    a   sentence

different      than     the    one     ultimately            imposed”).     The      appellate

court   must       begin      by    reviewing         the     sentence    for    significant

procedural error, including failing to “adequately explain the

chosen sentence[.]”            Gall, 552 U.S. at 51.

              When,      as        here,     the        district     court        imposes     a

within-Guidelines sentence, the district court may “provide a

less    extensive,         while        still         individualized,        explanation.”

United States v. Johnson, 587 F.3d 625, 639 (4th Cir. 2009).

That    explanation,          however,       must       be    sufficient    to    allow     for

“meaningful appellate review” such that the appellate court need

“not    guess      at   the        district       court’s       rationale[.]”          United

States v. Carter, 564 F.3d 325, 329-30 (4th Cir. 2009) (internal

quotation marks omitted).

              On appeal, Nesbitt challenges only the adequacy of the

district court’s explanation of its sentence.                              After reviewing

the record, we conclude the district court adequately explained

the chosen sentence.

                                                  3
           Accordingly, we affirm the district court’s judgment.

We   dispense   with   oral   argument   because   the   facts   and   legal

contentions are adequately presented in the materials before the

court and argument would not aid the decision making process.


                                                                  AFFIRMED




                                    4